DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 July 2021 has been entered.
3. Applicant's arguments and amendments to the claims filed in the reply of 23 July 2021 have been fully considered but do not place the application in condition for allowance. All objections and rejections not recited herein are hereby withdrawn. 
Election/Restrictions
4. In the reply of 17 July 2020, Applicant elected without traverse Group I and the combination of probes for Marker set 3 of each of SEQ ID NO: 7, 84, 109, 49, 5, 9, 113, 90, 2, 8, 87, 118 and 119, and the species of a locus that comprises a SNP in the reply and the primers of SEQ ID NO: 20 and 21.
	In the reply of 05 February 2021, Applicant amended the claims such that the claims no longer encompassed the elected combination of the 13 probes of Marker set 3. Since the claims as amended recited a method that requires at least 4, 5, 6 or 7 of the recited probes of Marker set 3 selected from SEQ ID NO: 107-119 and the recited the elected species was considered to be limited to the combination of the 4 probes in Marker set 3 of SEQ ID NO: 109, 113, 118 and 119.
	In the reply of 23 July 2021, Applicant amended claim 1 to require detecting whether in the individual each of the regions (i)-(xiii) have been brought together. The elected species is considered to be limited to methods which assay for each of the recited regions listed in (i)-(xiii). However, new claim 24 requires only one or more of the recited probes of SEQ ID NO: 107-119. The elected species for claim 24 is considered to be the same as that examined in the Office action of 25 March 2021 - 
the combination of probes of SEQ ID NO: 109, 113, 118 and 119, which detect the following “chromosome interactions” listed in claim 1:
(iii) the region comprising nucleotides 38423048 to 38423077 and the region comprising nucleotides 38467679 to 38467708 on chromosome 17; 
(vii) the region comprising nucleotides 36577632 to 36577661 and the region comprising nucleotides 36642974 to 36643003 on chromosome 9;
(xii) the region comprising nucleotides 98282705 to 98282734 and the region comprising nucleotides 98318689 to 98318718 on chromosome 8; and 
(xiii) the region comprising nucleotides 108148305 to 108148334 and the region comprising nucleotides 108227502 to 108227531 on chromosome 1
Regarding claim 20, in the response of 17 July 2020, Applicant elected the primer pair of SEQ ID NO 20 and 21. The response stated that Figure 22 does not contain any primers for Marker Set 3. As set forth in the restriction requirement, the election of a primer(s) needed to be consistent with the election of the probes. Thus, the limited to a primer set consistent with the elected marker set 3 and did not cancel the originally elected primers of SEQ ID NO: 20 and 21. Thus, the election of primers is still limited to SEQ ID NO: 20 and 21. Claim 20 is withdrawn from consideration because the elected primers of SEQ ID NO: 20 and 21 are not consistent with the election of the probes of marker set 3 of SEQ ID NO: 109, 113, 118 and 119.
Claim Status
5. 	Claims 1-5, 9, 12, 13, 16, and 18-24 are pending.
	Claims 2, 3, 12, 13 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1, 4-5, 9, 16, 18, 19 and 21-24 read on the elected invention and have been examined herein. Claim 24 has been examined only to the extent that the claim reads on the species of the combination of each of SEQ ID NO: 109, 113, 118 and 119. Prior to the allowance of claims, any non-elected subject matter which has not been rejoined with the elected subject matter will be required to be removed from the claims. 
Maintained / Modified Claim Rejections - 35 USC § 101
6.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Note that the unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).
Applicant’s attention is directed to MPEP 2106 “Patent Subject Matter Eligibility.” 
            Regarding Step 1 of the PEG, the claims are directed to the statutory category of a process.
            Regarding Step 2A, prong one, the claims recite the judicial exception of an abstract idea and particularly mental processes.
As stated in MPEP 2106.04(a)(2) III “the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” 
The claims require performing the step of “physically determining” whether the recited pairs of regions in (i)-(xiii) have been brought together. Neither the specification nor the claims set forth a limiting definition for "physically determining" and the claims 
Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.
Herein, the claims do not recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). The claims as amended recite administering a therapeutic agent that treats breast cancer to an individual. However, the administering step occurs whether or not the chromosomal interaction is determined to have occurred. Thus, the administering step is not a practical application of the law of nature. Rather, it is an “apply it” limitation which provides general instructions to a practioner to administer a treatment for breast cancer to an individual. 
Further, since the claims recite the open claim language of “comprising,” the steps may occur in any order and the administering step may occur prior to the 
Regarding Step 2B, the next question is whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps - either in isolation or combination, amount to significantly more than the judicial exception. 
Herein, the claims as a whole are not considered to recite any additional steps or elements that amount to significantly more than routine and conventional activity and do not add something “significantly more” so as to render the claims patent-eligible. The claims as broadly written at most encompass performing any assay to determine if two regions of a chromosome interact, such as hybridization or PCR assays. However, methods of hybridization and PCR were well-known, routine and conventional in the prior art. 
Regarding claim 9, the recited steps were well-known, routine and conventional in the prior art. See, for example, the previously cited teachings of De Laat et al (U.S. 
Claim 1. A method for analysing the frequency of interaction of a target nucleotide sequence with one or more nucleotide sequences of interest (e.g. one or more genomic loci) comprising the steps of: (a) providing a sample of cross-linked DNA; (b) digesting the cross-linked DNA with a primary restriction enzyme; (c) ligating the cross-linked nucleotide sequences; (d) reversing the cross linking; (e) digesting the nucleotide sequences with a secondary restriction enzyme; (f) ligating one or more DNA sequences of known nucleotide composition to the available secondary restriction enzyme digestion site(s) that flank the one or more nucleotide sequences of interest; (g) amplifying the one or more nucleotide sequences of interest using at least two oligonucleotide primers, wherein each primer hybridises to the DNA sequences that flank the nucleotide sequences of interest; (h) hybridising the amplified sequence(s) to an array; and (i) determining the frequency of interaction between the DNA sequences.
De Latt further teaches labeling probes with art-recognized conventional fluorescent labels (para [0252-0254]) and probes that may be 25 nucleotides in length (and thereby between 10-40 nucleotides; see para [0279]).
This finding is also evidenced by the disclosure of EpiSwitchTM technology in Jakub et al (Melanoma Research. 2015. 25: 408-411; cited in the IDS), and 3C technology in Stadhouders et al (Nature Protocols. 2013. 8(3): 509; cited in the IDS).
Further, regarding claim 18, methods of performing qPCR with primers and probes were also well-known, routine and conventional in the prior art. See, for 
See also MPEP 2106.05(d) II which states that:

The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 

i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375; 
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.
	
Note that the presently rejected claims do not require using specific, non-conventional nucleic acid probes, as is required by claim 24. Rather, the claims require the use of any reagent to detect any type of chromosome interaction between the recited chromosomal regions. 
In Mayo v. Prometheus, the Supreme Court stated:  "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any 
This is similar to the present situation wherein the additional steps and elements are recited at a high degree of generality and are all routine, well understood and conventional in the prior art. The recited steps and elements do not provide the inventive concept necessary to render the claims patent eligible. See also Genetic Technologies Ltd. v. Merial L.L.C. 818 F.3d at 1377, 1379 (Fed. Cir. 2016).
For the reasons set forth above, when the claims are considered as a whole, the claims are not considered to recite something significantly more than a judicial exception and thereby are not directed to patent eligible subject matter.Response to Remarks:
The response states:
“Applicant respectfully submits that, similar to Vanda Pharmaceuticals, Applicant has claimed a patent eligible application of a relationship, and not a natural law. Specifically, Applicant has claimed a method of treating breast cancer. The treatment is administered based on a subject’s chromosomal interactions. Thus, Applicant has claimed a patent eligible treatment for a particular patient population that amounts to significantly more than a law of nature.”

These arguments have been fully considered but are not persuasive. First, the present claims are not directed to a method of treating breast cancer, as is argued by Applicant. Rather, the claims are drawn to a “method for detecting a pattern of chromosome interactions in a human individual.” 
Secondly, the claims do not require that the administering step is based on the detected chromosomal interaction. Rather, the claims include administering the treatment regardless of whether or not the chromosomal interactions are determined to 
Lastly, the claims herein are distinct from those in the Vanda decision. The claims in the Vanda decision required that a particular treatment is administered to the subject after a sample from the subject has been assayed to detect a particular genotype. In contrast, as discussed in detail in the above rejection, the present claims include methods that administer any therapeutic agent that treats breast cancer prior to performing the determining step. In these instances in which the therapeutic agent is administered prior to the determining step, the administering step is performed only to gather data regarding the effect of the therapeutic agent. 
Applicant’s attention is directed to M.P.E.P. § 2106.04(d)(2)(c), which states:
“The treatment or prophylaxis limitation must impose meaningful limits on the judicial exception, and cannot be extra-solution activity or a field-of-use. For example, consider a claim that recites (a) administering rabies and feline leukemia vaccines to a first group of domestic cats in accordance with different vaccination schedules, and (b) analyzing information about the vaccination schedules and whether the cats later developed chronic immune-mediated disorders to determine a lowest-risk vaccination schedule. Step (b) falls within the mental process grouping of abstract ideas enumerated in MPEP § 2106.04(a). While step (a) administers vaccines to the cats, this administration is performed in order to gather data for the mental analysis step, and is a necessary precursor for all uses of the recited exception. It is thus extra-solution activity, and does not integrate the judicial exception into a practical application.” 

Thus, not all claims that recite a treatment step are found to be ‘not directed to a judicial exception’ at Step 2A. As with the above example, the administering step in amended claim 1 may be performed at any point in the method and when performed 
Modified / New Claim Rejections - 35 USC § 112(b) - Indefiniteness
7. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-5, 9, 16, 18, 19 and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
A. Claims 1, 4-5, 9, 16, 18, 19 and 21-24 are indefinite over the recitation of “chromosome interactions.” This phrase is not clearly defined in the specification or the claims and there is no art recognized definition for this phrase. The specification states “[0034] As used herein, the term `epigenetic` and `chromosome` interactions typically refers to interactions between distal regions of a chromosome, said interactions being dynamic and altering, forming or breaking depending upon the status of the region of the chromosome” (paragraph numbering is with respect to the published application). Note that the specification recites “typically refers to” and thereby this disclosure does not limit the meaning of the phrase “chromosome interactions.” Further, these teachings Response to Remarks:
The response states that “Applicant has removed the recitation of “chromosome interactions represented by the following probes of Marker Set 3” from the claim set. Additionally, Applicant has defined the chromosome interactions by the nucleotide regions, for example “the region comprising nucleotides 108118139 to 108118168 and the region comprising nucleotides 108156656 of 108156685 on chromosome 11” recited in amended claim 1.”
This argument has been fully considered but is not persuasive. The amendment to the claim does clarify the identity of the regions that are part of the chromosome interaction. However, the amendment does not clarify what is intended to be encompassed by “chromosome interaction.” As discussed above, the specification does not provide a limiting definition for this phrase and it is unclear, in the context of the claims, as to what is intended to be included and excluded by the phrase “chromosome interaction.” Thereby, the metes and bounds of the claimed subject matter is not clear. 
New Claim Rejections:
B. Claims 1, 4-5, 9, 16, 18, 19 and 21-24 are indefinite over the recitation of the recited nucleotides in the chromosomes – e.g., “nucleotides3423048 to 38423077” on chromosome 17. The claims do not recite a particular reference genome for the chromosomal / nucleotide positions. The nucleotide numbering of chromosomes is variable between different database sources and between different versions of the chromosomal sequences that are published (e.g., the NCBI build or release numbers of assembled chromosomes). There is no one single limiting definition for what constitutes particular nucleotide positions of a chromosomal sequence, such as nucleotides 3423048 to 38423077 on chromosome 17. As such, the recitations of the chromosomal positions are without a clear context and it is unclear as to what is encompassed by the recited chromosomal positions / nucleotides. 
New Claim Rejections - 35 USC § 11(a) – New Matter
8.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1, 4-5, 9, 16, 18, 19 and 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a New Matter rejection.
The claims as amended recite a method of “physically determining” whether (or not) in an individual the pairs of regions listed in (i)-(xiii) have been brought together in a chromosome interaction and administering a therapeutic agent to treat breast cancer in the individual.
The response states that support for this amendment to claim 1 is found in Figure 22 of the specification and throughout the specification.
However, Figure 22 and the remaining portions of the originally filed disclosure do not provide support for claim 1 as broadly recited.
First, the originally filed disclosure does not provide support for a method that administers the therapeutic agent to treat breast cancer regardless of whether or not the chromosome interaction is detected. Rather, the specification (e.g., para [0163]) teaches administering a therapeutic agent to treat breast cancer in those individuals in which the chromosome interaction is detected and thereby those individuals identified as having or at risk of having breast cancer. Thus, the originally filed disclosure does not provide support for methods that determine that the chromosome interactions are not present and then which administers the therapeutic agent to treat breast cancer, as is encompassed by the claims.

Thirdly, claim 1 recites physically determining whether “in the individual” the recited pairs of regions have been brought together in a chromosome interaction.  Claim 4 recites that the step of determining whether the regions have been brought together is determined in a sample from the individual. Thus, claims 1, 5, 9, 16, 18, 19 and 21-24 do not necessarily require that the physically determining is performed using a sample from the individual. As broadly recited these claims encompass methods in which it is physically determined that the regions have been brought together in vivo. However, the originally filed disclosure does not provide basis for in vivo methods for determining if chromosome regions are brought together. For example, no in vivo methods are disclosed in which PCR and hybridization assays are performed in the body of the individual or in which cross-linking of chromosome regions and cleavage and ligation assays are performed in vivo in the body of an individual (claim 9).
Maintained / Modified Claim Rejections - 35 USC § 11(a) – Written Description
9. Claims 1, 4-5, 9, 16, 18, 19 and 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a Written Description rejection.
In analyzing the claims for compliance with the written description requirement of 35 U.S.C. 112, first paragraph, the written description guidelines note that with regard to genus/species situations, a “Satisfactory disclosure of a “representative number'' depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed.”  
The claims require “physically determining” if pairs of regions of chromosomes (listed in (i)-(xiii)) are brought together in a chromosome interaction. 
The claims do not define the chromosomal interaction in terms of any specific structural attributes or any other relevant identifying characteristics. The claims include interactions that may be hybridization interactions, translocation interactions, methylation interactions, and interactions that are, or which occur as a result of a mutation or polymorphism, and/or interactions in which one region of a chromosome affects another region of a chromosome, e.g., by affecting transcription  or methylation events..

 “[0034] As used herein, the term `epigenetic` and `chromosome` interactions typically refers to interactions between distal regions of a chromosome, said interactions being dynamic and altering, forming or breaking depending upon the status of the region of the chromosome.” 

This disclosure does not provide a limiting definition for “chromosome interactions.” Rather, this disclosure describes in general examples of different types of interactions that can occur between distal regions of a chromosome. 
The specification goes on to state:
‘[0242] The EpiSwitchTM platform technology detects changes in the higher order structure of human chromosomes as part of the main epigenetic framework of regulation. Juxtaposing distant sites in the chromosome forms a specific type of biomarker--regulatory chromosome conformation signatures.”

Thus, the specification generally describes an interaction wherein distal regions of a chromosome are juxtaposed to one another along the length of the chromosome and this interaction between the juxtaposed regions is detected using the EpiSwitchTM platform.
However, the disclosure has described a limited number of epigenetic chromosomal interactions that result from two distal regions of a chromosome coming together, which epigenetic chromosomal interactions can be detected using the EpiSwitchTM assay with the ligated nucleic acid probes consisting of SEQ ID NO: 109, 113, 118 and 119. The “chromosome interactions” detected using these probes distinguish breast cancer patients from normal, control (non-breast cancer) subjects (see Example 3).

It is acknowledged that the specification teaches the general methodology for performing assays to detect the ligation of distal chromosomal sequences and for performing the EpiSwitchTM assay. However, possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.
This finding is also emphasized in Ex Parte Kubin (No. 2007-0819, Bd. Pat. App. & Int. May 31, 2007), wherein it is stated that:
“Although there is often significant overlap” between the enablement and written description requirements, “they are nonetheless independent of each other.” University of Rochester, 358 F.3d at 921, 69 USPQ2d at 1891. An “invention may be enabled even though it has not been described.” Id. Such is the situation here. While we conclude one skilled in the art would have been able to make and use the full scope of claim 73 through routine experimentation, we find Appellants did not describe the invention of claim 73 sufficiently to show they had possession of the claimed genus of nucleic acids. See, e.g., Noelle v. Lederman, 355 F.3d 1343, 1348, 69 USPQ2d 1508, 1513 (Fed. Cir. 2004) (“invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed”).

As noted in Vas-Cath Inc. v. Mahurkar (19 USPQ2d 1111, CAFC 1991), the Federal Circuit concluded that: 
"...applicant must also convey, with reasonable clarity to those skilled in art, that applicant, as of filing date sought, was in possession of invention, with invention being, for purposes of "written description" inquiry, whatever is presently claimed."
 
	Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision.
	With respect to the present invention, there is no record or description which would demonstrate conception of a representative number of additional chromosomal interactions indicative of a breast cancer. Therefore, the claims fail to meet the written description requirement because the claims encompass a significantly large genus of chromosomal interactions indicative of a breast cancer which are not described in the specification.	Response to Remarks:
	The response states:
“Applicant has removed the recitation of detecting a chromosomal interaction represented by the probes of SEQ ID NO: 109, 113, 118, and 119 from claim 1. Additionally, Applicant has defined the chromosome interactions by the nucleotide regions, for example “the region comprising nucleotides 108118139 to 108118168 and the region comprising nucleotides 108156656 of 108156685 on chromosome 11” recited in amended claim 1. Applicant respectfully submits that the amended claims now contain a structural description of the location of the chromosomal interactions..”

These arguments have been fully considered but are not persuasive. The claims as amended do clarify the identity of the two regions that are “brought together” – i.e., 
Claims 9, 18, 19 and 21-24 recite steps of cross-linking the chromosome regions, subjecting the cross-linked regions to cleavage, ligating the cross-linked, cleaved regions and detecting the ligated products to detect the presence or absence of chromosome interactions. However, these claims still do not define what constitutes the chromosome interaction.  
As discussed in the rejection, the specification (para [0242]) generally describes a chromosome interaction wherein distal regions of a chromosome are juxtaposed to one another along the length of the chromosome and this interaction between the juxtaposed chromosome regions is detected using the EpiSwitchTM platform. Yet, the 
Accordingly, the rejection is maintained.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634